Case 6:20-cv-01433-PGB-GJK Document 15 Filed 10/30/20 Page 1 of 10 PageID 71




                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE MIDDLE DISTRICT OF FLORIDA
                                   ORLANDO DIVISION

TIM FOOTE,
                        Plaintiff,
v.                                                     Case No. 6:20-CV-01433-PGB-GJK
TRANS UNION LLC,
                        Defendants.
                                                   /

                                     CASE MANAGEMENT REPORT

            The parties have agreed on the following dates and discovery plan pursuant to

Fed.R.Civ.P. 26(f) and Local Rule 3.05(c):

                       DEADLINE OR EVENT                              AGREED DATE
Mandatory Initial Disclosures (pursuant to Fed.R.Civ.P. 26(a)(1)
as amended effective December 1, 2000)                                November 30, 2020

Certificate of Interested Persons and Corporate Disclosure
Statement                                                              COMPLETED


Motions to Add Parties or to Amend Pleadings
                                                                      December 7, 2020

Disclosure of Expert Reports                             Plaintiff:     May 17, 2021
                                                        Defendant:      June 21, 2021


Discovery Deadline
                                                                      July 22, 2021


Dispositive Motions, Daubert, and Markman Motions
                                                                       August 30, 2021

Joint Final Pretrial Statement (Including a Single Set of Jointly-
Proposed Jury Instructions, Verdict Form and Voir Dire Questions
emailed to: chambers_FLMD_Byron@flmd.uscourts.gov in Word             January 31, 2022
format), Witness Lists, Exhibit Lists with Objections on Approved
Form), Trial Briefs

                                               1
4659763.1
Case 6:20-cv-01433-PGB-GJK Document 15 Filed 10/30/20 Page 2 of 10 PageID 72




                         DEADLINE OR EVENT                                 AGREED DATE


All Other Motions Including Motions In Limine
                                                                           February 7, 2022

Final Pretrial Conference
                                                                           February 28, 2022

Trial Term Begins                                                           March 21, 2022

Estimated Length of Trial
                                                                                2-3 days

Jury / Non-Jury
                                                                                  Jury

Mediation                                                   Deadline: June 7, 2021
                                                            Mediator: To be confirmed; the
                                                             Address: Parties will file a Notice
                                                                      of Mediation by
                                                           Telephone: February 22, 2021


All Parties Consent to Proceed Before Magistrate Judge                     Yes____ No__X__

                                                                        Likely to Agree in Future
                                                                                ___No__


I.          Preparation of the Case Management Report

            The parties may communicate with each other electronically or by telephone as long as

they can agree on all significant aspects of this Report. Otherwise, lead counsel must meet in

person for the purpose of preparing and filing the Report. Unless the parties agree to meet

elsewhere, the meeting must be held in the Orlando Division of the Middle District of Florida.

The parties must complete the certification shown below:




                                                  2
4659763.1
Case 6:20-cv-01433-PGB-GJK Document 15 Filed 10/30/20 Page 3 of 10 PageID 73




            Pursuant to Local Rule 3.05(c)(2)(B) or (c)(3)(A),1 a meeting was held on October 29,

2020 and was attended by:

                     Name                                Counsel for (if applicable)

                     Tim Foote                           Pro se

                     Charlotte Long                      Defendant Trans Union LLC

                     Sarah Sublett                       Defendant Trans Union, LLC (pro hac vice
                                                         pending)

II.         Pre-Discovery Initial Disclosures of Core Information

            Fed.R.Civ.P. 26(a)(1)(A) - (D) Disclosures

            Fed.R.Civ.P. 26, as amended effective December 1, 2010, provides that these disclosures

are mandatory in Track Two and Track Three cases, except as stipulated by the parties or

otherwise ordered by the Court (the amendment to Rule 26 supersedes Middle District of Florida

Local Rule 3.05, to the extent that Rule 3.05 opts out of the mandatory discovery requirements):

            The parties __ have exchanged _X_ agree to exchange (check one) information described

in Fed.R.Civ.P. 26(a)(1)(A) - (D) by November 30, 2020.

III.        Electronic Discovery

            The parties have discussed issues relating to disclosure or discovery of electronically

stored information ("ESI"), including Pre-Discovery Initial Disclosures of Core Information in

Section II above, and agree that (check one):

            _____ no party anticipates the disclosure or discovery of ESI in this case;

            __X_ one or more of the parties anticipate the disclosure or discovery of ESI in this case.




            1
                A copy of the Local Rules may be viewed at http://www.flmd.uscourts.gov.


                                                            3
4659763.1
Case 6:20-cv-01433-PGB-GJK Document 15 Filed 10/30/20 Page 4 of 10 PageID 74




            If disclosure or discovery of ESI is sought by any party from another party, then the

following issues shall be discussed:2

            A. The form or forms in which ESI should be produced.

                  The parties agree that any information responsive to a discovery request that is
                  stored electronically will be produced in a reasonably usable format (e.g., hard
                  copy or .pdf). Once the parties have had the opportunity to review such
                  documents, they may confer regarding any additional exchange or production
                  that the parties believe is necessary.

                  The Plaintiff reserves the right to demand the production of ESI in printed
                  hard-copy paper format.

            B.     Nature and extent of the contemplated ESI disclosure and discovery, including

specification of the topics for such discovery and the time period for which discovery will be

sought.

            Parties have discussed the nature and extent of the contemplated ESI disclosure and

discovery. The parties do not agree on the nature and extent of discovery, but will attempt to

resolve any differences prior to seeking court involvement.

            C. Whether the production of metadata is sought for any type of ESI, and if so, what

types of metadata.

                    It is presently unknown whether any metadata will be sought in this case,
                    though at present it seems unlikely.

            D.        The various sources of ESI within a party's control that should be searched for

ESI, and whether either party has relevant ESI that it contends is not reasonably accessible under

Rule 26(b)(2)(B), and if so, the estimated burden or costs of retrieving and reviewing that

information.




            2
                See Generally: Rules Advisory Committee Notes to the 2006 Amendments to Rule 26(f) and Rule 16.


                                                         4
4659763.1
Case 6:20-cv-01433-PGB-GJK Document 15 Filed 10/30/20 Page 5 of 10 PageID 75




                 If discovery of ESI becomes necessary, the parties will identify the various
                 sources of ESI within its control and whether any relevant ESI is, or is not,
                 reasonably accessible.

            E.     The characteristics of the party's information systems that may contain relevant

ESI, including, where appropriate, the identity of individuals with special knowledge of a party's

computer systems.

                 If discovery of ESI becomes necessary, the parties will identify the
                 characteristics of the party’s information systems that may contain relevant
                 ESI.

            F.     Any issues relating to preservation of discoverable ESI.

                 None at this time.

            G.     Assertions of privilege or of protection as trial-preparation materials, including

whether the parties can facilitate discovery by agreeing on procedures and, only in the unusual

event an agreement between the parties is insufficient, an Order under Federal Rules of Evidence

Rule 502, If the parties agree that a protective order is needed, they shall attach a copy of the

proposed order to the Case Management Report, together with a statement as to why an

enforceable agreement between the parties is not sufficient. The parties should attempt to agree

on protocols that minimize the risk of waiver. Any proposed protective order shall comply with

Local Rule 1.09 and Section IV.F. below on Confidentiality Agreements.

            H.     Whether the discovery of ESI should be conducted in phases, limited, or focused

upon particular issues.

                   No.

            Please state if there are any areas of disagreement on these issues and, if so, summarize

the parties' positions on each:

            The parties do not agree on the nature and extent of discovery, but will attempt to resolve

any differences prior to seeking court involvement.

                                                     5
4659763.1
Case 6:20-cv-01433-PGB-GJK Document 15 Filed 10/30/20 Page 6 of 10 PageID 76




            If there are disputed issues specified above, or elsewhere in this report, then (check one):

            ___   one or more of the parties requests that a preliminary pre-trial conference under

Rule 16 be scheduled to discuss these issues and explore possible resolutions. Although this will

be a non-evidentiary hearing, if technical ESI issues are to be addressed, the parties are

encouraged to have their information technology experts with them at the hearing.

            If a preliminary pre-trial conference is requested, a motion shall also be filed pursuant to

Rule 16(a), Fed.R.Civ.P.

            X___ all parties agree that a hearing is not needed at this time because they expect to be

able to promptly resolve these disputes without assistance of the Court.

IV. Agreed Discovery Plan for Plaintiffs and Defendants

            A.     Certificate of Interested Persons and Corporate Disclosure Statement This

Court has previously ordered each party, governmental party, intervenor, non-party movant, and

Rule 69 garnishee to file and serve a Certificate of Interested Persons and Corporate Disclosure

Statement using a mandatory form. No party may seek discovery from any source before filing

and serving a Certificate of Interested Persons and Corporate Disclosure Statement. A motion,

memorandum, response, or other paper, including emergency motion, is subject to being denied

or stricken unless the filing party has previously filed and served its Certificate of Interested

Persons and Corporate Disclosure Statement. Any party who has not already filed and served the

required certificate is required to do so immediately.

            Every party that has appeared in this action to date has filed and served a Certificate of

Interested Persons and Corporate Disclosure Statement, which remains current:

            ___X___ Yes

      _______ No

Amended Certificate will be filed by ___________ (party) on or before __________ date).

                                                      6
4659763.1
Case 6:20-cv-01433-PGB-GJK Document 15 Filed 10/30/20 Page 7 of 10 PageID 77




            B.     Discovery Not Filed

            The parties shall not file discovery materials with the Clerk except as provided in Local

Rule 3.03. The Court encourages the exchange of discovery requests on diskette. See Local

Rule 3.03 (f). The parties further agree as follows:

            The parties agree that, pursuant to Rule 5(b)(2)(C) of the Federal Rules of Civil
            Procedure, any pleadings or other papers, including discovery requests, shall be served by
            sending such documents by United States Postal Service unless the parties agree to other
            methods of service. If an error or delayed delivery message is received by the sending
            party, then the sending party shall promptly (within three (3) business days of receipt of
            such message) notify the intended recipient of the message and serve the pleading or
            other papers by other authorized means.

            C.     Limits on Discovery

            Absent leave of Court, the parties may take no more than ten depositions per side (not per

party). Fed.R.Civ.P. 30(a)(2)(A); Fed.R.Civ.P. 31(a)(2)(A); Local Rule 3.02(b). Absent leave of

Court, the parties may serve no more than twenty-five interrogatories, including sub-parts.

Fed.R.Civ.P. 33(a); Local Rule 3.03(a). Absent leave of Court or stipulation of the parties each

deposition is limited to one day of seven hours. Fed.R.Civ.P. 30(d)(2). The parties may agree

by stipulation on other limits on discovery. The Court will consider the parties agreed dates,

deadlines, and other limits in entering the scheduling order. Fed.R.Civ.P. 29. In addition to the

deadlines in the above table, the parties have agreed to further limit discovery as follows:

                   1.     Depositions

                          The parties agree to the limitations imposed by the Federal Rules of
                          Civil Procedure.

                   2.     Interrogatories

                          The parties agree to the limitations imposed by the Federal Rules of
                          Civil Procedure.

                   3.     Document Requests

                          The parties agree to serve no more than forty (40) Requests for
                          Production total.

                                                    7
4659763.1
Case 6:20-cv-01433-PGB-GJK Document 15 Filed 10/30/20 Page 8 of 10 PageID 78




                   4.      Requests to Admit

                           The parties agree to serve no more than forty (40) Requests for
                           Admission total.

                   5.      Supplementation of Discovery

                           The parties agree to the limitations imposed by the Federal Rules of
                           Civil Procedure.

            D.     Discovery Deadline

            Each party shall timely serve discovery requests so that the rules allow for a response

prior to the discovery deadline. The Court may deny as untimely all motions to compel filed

after the discovery deadline. In addition, the parties agree as follows:

                   None.

            E.     Disclosure of Expert Testimony

            On or before the dates set forth in the above table for the disclosure of expert reports, the

parties agree to fully comply with Fed.R.Civ.P. 26(a)(2) and 26(e). Expert testimony on direct

examination at trial will be limited to the opinions, basis, reasons, data, and other information

disclosed in the written expert report disclosed pursuant to this order. Failure to disclose such

information may result in the exclusion of all or part of the testimony of the expert witness. The

parties agree on the following additional matters pertaining to the disclosure of expert testimony:

                   None.

            F.     Confidentiality Agreements

            Whether documents filed in a case may be filed under seal is a separate issue from

whether the parties may agree that produced documents are confidential. The Court is a public

forum, and disfavors motions to file under seal. The Court will permit the parties to file

documents under seal only upon a finding of extraordinary circumstances and particularized

                                                     8
4659763.1
Case 6:20-cv-01433-PGB-GJK Document 15 Filed 10/30/20 Page 9 of 10 PageID 79




need. See Brown v. Advantage Engineering, Inc., 960 F.2d 1013 (11th Cir. 1992); Wilson v.

American Motors Corp., 759 F.2d 1568 (11th Cir. 1985). A party seeking to file a document

under seal must file a motion to file under seal requesting such Court action, together with a

memorandum of law in support. The motion, whether granted or denied, will remain in the

public record.

            The parties may reach their own agreement regarding the designation of materials as

“CONFIDENTIAL.” There is no need for the Court to endorse the confidentiality agreement.

The Court discourages unnecessary stipulated motions for a protective order. The Court will

enforce appropriate stipulated and signed confidentiality agreements. See Local Rule 4.15. Each

confidentiality agreement or order shall provide, or shall be deemed to provide, that Ano party

shall file a document under seal without first having obtained an order granting leave to file

under seal on a showing of particularized need.@ With respect to confidentiality agreements, the

parties agree as follows:

            The parties agree to attempt to resolve all issues of privilege and confidentiality by
            signing a confidentiality agreement or party stipulation.

            G.     Other Matters Regarding Discovery

                   None at this time.

VI.         Settlement and Alternative Dispute Resolution.

            A.     Settlement -

                   The parties agree that settlement is __x___ likely ______ unlikely

                          (check one)

                   The parties request a settlement conference before a United States Magistrate

Judge.           yes       x      no      No      likely to request in future




                                                    9
4659763.1
Case 6:20-cv-01433-PGB-GJK Document 15 Filed 10/30/20 Page 10 of 10 PageID 80




            B.      Arbitration

                    The Local Rules no longer designate cases for automatic arbitration, but the

parties may elect arbitration in any case. Do the parties agree to arbitrate?

                 yes              x   no       No likely to agree in future

     _______ Binding                              ________ Non-Binding

            C.      Mediation

                    Absent arbitration or a Court order to the contrary, the parties in every case will

participate in Court-annexed mediation as detailed in Chapter Nine of the Court’s Local Rules.

The parties have agreed on a mediator from the Court’s approved list of mediators as set forth in

the table above, and have agreed to the date stated in the table above as the last date for

mediation. The list of Court approved mediators is available from the Clerk, and is posted on the

Court’s web site at http://www.flmd.uscourts.gov

            D.      Other Alternative Dispute Resolution

            The parties intend to pursue the following other methods of alternative dispute resolution:

            None.


Date: October 30, 2020

 Plaintiff Pro Se                                               Defendant Trans Union LLC

  /s/ Tim Foote (with permission)                                /s/ Charlotte Long
 Tim Foote                                                      Charlotte Long
 3208-C East Colonial Drive                                     QUILLING, SELANDER, LOWNDS
 Unit 159                                                       WINSLETT & MOSER, P.C.
 Orlando, Florida 32803                                         6900 N. Dallas Parkway, Suite 800
 Telephone: (407) 633-9297                                      Plano, Texas 75024
 E-Mail: withoutrecourse@protonmail.com                         Telephone: (214) 560-5461
                                                                Facsimile: (214) 871-2111
                                                                E-Mail: clong@qslwm.com




                                                    10
4659763.1
